FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 12, 2021

                                     No. 04-21-00203-CR

                              EX PARTE ARMANDO RAMOS

                  From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CR6442-W1
                          Honorable Velia J. Meza, Judge Presiding


                                        ORDER

       On August 9, 2021, appellant filed a pro se motion to place appeal in abeyance. We
ORDER appellant’s attorney, Mr. Richard B. Dulany, Jr., to file a response to appellant’s pro se
motion no later than August 23, 2021. Unless otherwise ordered by this court, appellant’s brief
remains due on August 26, 2021.


                                                   _________________________________
                                                   Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of August, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court